 


115 S668 IS: To nullify the effect of the recent Executive order regarding border security and immigration enforcement.
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS1st Session 
S. 668 
IN THE SENATE OF THE UNITED STATES 
 
March 15, 2017 
Mr. Carper (for himself, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mr. Franken, Mrs. Gillibrand, Ms. Hirono, Mr. Kaine, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Reed, Mr. Sanders, Mr. Van Hollen, Ms. Warren, Mr. Wyden, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To nullify the effect of the recent Executive order regarding border security and immigration enforcement. 
 
 
1.RescissionThe provisions of Executive Order 13767 (82 Fed. Reg. 8793; January 25, 2017), entitled Border Security and Immigration Enforcement Improvements, are rescinded and shall not have any legal effect.  2.Effective dateThis Act shall take effect as if enacted on January 25, 2017. 
 
